Citation Nr: 0531272	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  98-04 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than April 30, 
2001 for the 100 percent evaluation for Behcet's 
meningoencephalitis.

2.  Entitlement to an earlier effective date earlier than 
April 30, 2001 for special monthly compensation based on aid 
and attendance.

3.  Entitlement to service connection for headaches as 
secondary to the service connected disability of Behcet's 
meningoencephalitis.

4.  Entitlement to service connection for a sleep disorder as 
secondary to the service connected disability of Behcet's 
meningoencephalitis.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to special monthly compensation based on loss 
of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 1980 
and from October 1982 to December 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated January 2000, 
February 2000, July 2002, December 2003, and August 2004 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The issue of entitlement to special monthly compensation 
based on loss of use of a creative organ is addressed in the 
REMAND portion of the decision below and is REMANDED.


FINDINGS OF FACT

1.  On April 30, 2001, the veteran filed a claim for an 
increase in the 10 percent rating for olivopontocerebellar 
syndrome, right side, status post meningoencephalitis and 
uveitis, now evaluated as Behcet's meningoencephalitis; it 
was factually ascertainable that an increase in the veteran's 
Behcet's meningoencephalitis warranted a 100 percent 
disability more than a year earlier than April 30, 2001.

2.  On April 30, 2001, the veteran filed a claim for special 
monthly compensation for aid and attendance; it was factually 
ascertainable that the need for aid and attendance was 
warranted more than a year earlier than April 30, 2001.

3.  There is competent medical evidence that the veteran's 
headaches are due to his service connected disability of 
Behcet's meningoencephalitis.

4.  The veteran's sleeping disorder is a symptom of his 
service connected Behcet's meningoencephalitis.

5.  There is no competent medical evidence of a nexus between 
hypertension and any incident of active military service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 30, 
2001, for a 100 percent rating for Behcet's 
meningoencephalitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 3.400(o) (2004).

2.  The criteria for an effective date earlier than April 30, 
2001, for special monthly compensation based on aid and 
attendance have not been met.  38 U.S.C.A. §§ 1155, 5197 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2004).

3.  By extending the benefit of the doubt to the veteran, his 
headaches were proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R §§ 3.303, 3.310 (2004).

4.  A separate sleeping disorder was not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R §§ 3.303, 3.304, 3.102, 
3.310 (2004).

5.  Hypertension was not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R §§ 3.303, 3.304, 3.102, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the rating decisions in 
January 2000, February 2000, July 2002 concerning his claims, 
in August 2002 the veteran was provided a notice concerning 
his claims.  In this letter, the appellant was notified of 
the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  The appellant was told of 
what information/evidence that had already been received.  He 
was informed if there were more records to complete the 
enclosed VA Form 21-4142s, and VA would assist in obtaining 
the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the letters were sent, the veteran was afforded a VA 
examination in January 2003.  A supplemental statement of the 
case was issued in December 2002.  The RO sent the veteran an 
additional letter in August 2003 concerning issues on appeal 
and the VA's duty to assist.  A rating decision was issued in 
December 2003.  Additional VA treatment records were added to 
the file and the veteran was afforded VA examinations in 
April and May 2004.  The veteran was afforded a RO hearing in 
March 2004 in which he was unable to communicate and his wife 
testified for him.  The veteran's wife also submitted lay 
statements from her children concerning the health of their 
father.  A rating decision was issued in August 2004 followed 
by a statement of the case in August 2004.  In September and 
October 2004, the veteran's wife submitted additional 
evidence.  The September 2004 evidence consisted of a binder 
with a page indicating an August 2004 notice of disagreement.  
The binder contains numerous documents already in the 
veteran's C-file.  The October 2004 evidence consists of an 
October 2004 VA Form 1-9 on behalf of her husband.  Attached 
were numerous documents to include her children's lay 
statements as well as copies of documents already contained 
in the veteran's C-file.  A supplemental statement of the 
case was issued in November 2004.  

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notice contained in 
the above-cited VCAA letters.  As a result, the appellant was 
provided the required notice and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

II.  Earlier effective date

The general rule in regard to effective dates is, except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  In regard to claims for 
increased compensation, the law also provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received by the VA within one year 
after that date; otherwise the effective date will be the 
date of receipt of claim or date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a), (b) (West 2002); 38 C.F.R. 
§ 3.400(o)(1), (2)(2003).  See Harper v. Brown, 10 Vet. App. 
125, 126 (1997), see also VAOPGCPREC 12-98.

Background

By a rating decision dated in July 1997, the veteran was 
granted a 10 percent evaluation for his olivopontocerebellar 
syndrome, right side, status post meningoencephalitis and 
uvelitis effective January 24, 1997.  The Decision Review 
Officer's decision of August 17, 2004 granted a 100 percent 
evaluation for olivopontocerebellar syndrome, right side, 
status post meningoencephalitis and uveitis, now evaluated as 
Behcet's meningoencephalitis effective April 30, 2001.  The 
veteran was also granted special monthly compensation based 
on the need for regular aid and attendance effective April 
30, 2001.

The date of April 30, 2001 was established based upon the 
receipt of the veteran's request for assistance from his 
Senator.  The veteran's request for assistance was considered 
a claim for an increased evaluation for the veteran's service 
connected disabilities.  

The record clearly shows that on April 30, 2001, the RO 
received the veteran's request for an increased rating for 
his service connected Behcet's meningoencephalitis.  
Therefore, the issue is whether there is any evidence that 
the increase in the veteran's disability became factually 
ascertainable in the one-year period from April 30, 2000, to 
April 29, 2001.  If the evidence shows that the increase in 
disability occurred earlier than April 30, 2000, the 
effective date must remain April 30, 2001, which was the date 
the claim for an increase was received.  

At his April 1999 VA neurological disorders examination, the 
examiner, a medical doctor, noted that the veteran had no 
chorea, related disorders, tic, or myoclonus.  He indicated 
that despite the perplexing electroencephalographic report, 
the veteran had been without evidence of epilepsy.  He 
appeared competent.  The examiner noted that the veteran 
displayed residuals of a meningoencephalitic disorder 
suffered while in the military service, which had remained 
stable since his last visit.  The examiner stated that it was 
not likely that the underlying condition was growing worse.  
It was far more likely that situational pressures, non-
compliance with treatment programs and the use of a variety 
of recreational drugs, in particular alcohol, accounted for 
his multiple periods of instability.  The examiner indicated 
that there was no physical barrier to the veteran's working.  
A PET scan of the brain showed normal symmetric cerebral 
metabolism.

A January 2000 to the veteran's insurance company, Dr. G.G.T. 
stated that the veteran suffered from personality change 
secondary to olivopontocerebellar atrophy.  The physician 
indicated that his mental condition did not allow him to be 
competent to endorse checks or direct the use of the proceeds 
thereof and his wife had been selected representative payee.

In June 2000, a VA field examiner visited the veteran at his 
home.  It was noted that the veteran could walk, but was 
somewhat unsteady.  The veteran's wife stated that he had a 
seizure disorder, usually nocturnal, was often incontinent of 
the bladder, and must have someone walking with him as 
otherwise he would start walking faster and faster until he 
eventually would trip over his feet and fall down.  The 
veteran's wife explained that his service connected condition 
worsened over a period of time while working as a ramp agent 
for TWA.  She indicated that he was severely disabled and 
could no longer drive or do anything around the house such as 
mow the lawn.  He could make himself a cold sandwich from 
items available but could not be trusted to operate the 
kitchen range or use the microwave unless someone was right 
there with him.  She indicated that once he had a seizure, or 
an emotional or frustrating period, or possibly from 
medication, he was described as sluggish or drained, could 
not stay awake.  

The examiner indicated that before he arrived, the wife 
indicated that she found the veteran outside and he told her 
he was going to cut the grass.  The examiner noted that the 
veteran apparently saw the other men in the neighborhood 
doing such chores and believed he should be doing the so too.  
The examiner noted that the veteran drifted off to sleep most 
of the time while he was there.  His responses to questions 
were either inappropriate, incorrect, or not at all.  If 
asked a question, and not drifting off into sleep before 
answering, it might take him as long as a minute before 
giving a very soft-spoken, one or two word answer, which 
might be incorrect or only a partial thought.  He would lose 
his concentration before finishing what he intended to say.  
His wife stated his long term memory was pretty good while 
his short term memory was terrible.  He as able to read, but 
did not remember what he read.  He could not tell the 
examiner his correct age but did know he was born on August 
3rd but stated 1952 not 1958.  The veteran's wife indicated 
that he could not be left alone and his father, who was 
retired, came over and watched him most weekdays.  She stated 
that his condition seemed to be progressively worsening as 
each day and week passed.  The examiner noted that he did not 
engage the veteran in any sort of meaningful conversation.  
It was noted that the veteran had no industrial capacity.  
The veteran's medications were noted as Olanzapine and 
Citalopram hydrodromide.  

The veteran did not know the amount of their benefits, from 
any source, and could not tell the examiner how much their 
house payment was or any details about the home purchase.  He 
did not seem to know he began receiving a greater VA 
compensation benefit or details such as if there were any 
retroactive adjustment.  


A.  Earlier effective date for 100 percent evaluation for 
Behcet's meningoencephalitis

Analysis

The record shows that an April 1999 VA neurological disorders 
examination found the veteran to be stable and competent and 
a PET scan of the brain showed normal symmetric cerebral 
metabolism.  However, a letter from G.G.T., M.D., dated on 
January 20, 2000 showed that the veteran suffered from 
personality change secondary to olivopontocerebellar atrophy 
and his mental condition did not allow him to be competent to 
endorse checks or direct the use of the proceeds thereof.  In 
June 2001, VA sent a field examiner to the veteran's home, 
and the field examiner confirmed that the veteran's 
disability had increased and he had reached the point of 
incompetence.

The evidence is overwhelmingly clear as to the fact that, at 
least as early as January 2000, the severity of the veteran's 
disability had increased dramatically and that his wife by 
that time had to take over control of his affairs.  However, 
the record is equally clear as to the fact that the claim for 
an increase was not received by VA within one year after 
January 2000.  because the claim for increase was received on 
April 30, 2001, or more than a year after the increase in 
disability was factually ascertainable, the effective date of 
the increase must be the date of the claim, or April 30, 
2001.




B.  Earlier effective date for aid and attendance

The veteran is now seeking an earlier effective date for the 
grant of special monthly compensation based on aid and 
attendance.  He essentially contends that he had been in need 
of the aid and attendance of another person prior to April 
30, 2001.

Under 38 C.F.R. § 3.351(b) (2004), the need for aid and 
attendance means helplessness or being so nearly helpless as 
to require the regular aid and attendance of another person.

The criteria for determining whether such need exists are set 
forth under 38 C.F.R. § 3.351(c) (2004).  The criteria for 
establishing the need for aid and attendance include 
consideration of whether the appellant is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
factual need for aid and attendance.

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the veteran to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; whether he requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.

It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
function which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be constant need.  38 C.F.R. § 3.352(a) 
(2004).

Analysis

The record shows that an April 1999 VA neurological disorders 
examination found the veteran to be stable and competent and 
a PET scan of the brain showed normal symmetric cerebral 
metabolism.  However, a letter from G.G.T., M.D., dated on 
January 20, 2000 showed that the veteran suffered from 
personality change secondary to olivopontocerebellar atrophy 
and his mental condition did not allow him to be competent to 
endorse checks or direct the use of the proceeds thereof.  In 
addition, the VA Field Examiner's report in June 2000 
indicated that the veteran could not be trusted to cook 
anything for himself and must be watched carefully.  His 
responses to questions were either inappropriate, incorrect, 
or not at all.  

It is found that it was first factually ascertainable more 
than a year prior to receipt of the veteran's claim that the 
veteran's mental condition due to his now diagnosed Behcet's 
meningoencephalitis had worsened and therefore necessitated 
the need for special monthly compensation based on aid and 
attendance.  The claim was received on April 30, 2001.  
However, the letter from Dr. G.G.T. clearly demonstrates that 
the increase in the severity of the disability, reaching the 
level requiring aid and attendance, occurred at least as 
early as January 2000.  Because the claim for aid and 
attendance was received on April 30, 2001, or more than a 
year after Janaury 2000, the effective date must be April 30, 
2001.   The clear preponderance of the evidence supports this 
finding.


III.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as cardiovascular disease, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 U.S.C.A 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).

A.  Headaches

Background

The veteran's contends that his headaches are secondary to 
his service connected Behcet's meningoencephalitis.

Service medical records are negative for complaints, 
treatment, or diagnosis of headaches.

At his February 1997 VA examination, the veteran reported 
having headaches about once a week and lasting for about 45 
minutes.  They were located on the top of his head and felt 
both like a pounding and a sharp pain.  He reported that he 
continued to work through these headaches but he slowed down.  
Sometimes the headaches appeared to be triggered by bending 
down or reaching for something.  The veteran indicated that 
when these headaches occur at home he took Tylenol and lay 
down and the Tylenol helped to a certain extent.  

The examiner noted that the veteran's headaches appeared to 
be pervasive, but not so severe as to be incapacitating.  
They did; however, appear to have at least a mild effect on 
his job performance and his overall quality of life.  
Similarly, his incontinence and nightmares appeared to be 
temporally related to his service connected illness and to 
cause some decrease in his quality of life.

At his April 1997 VA examination, it was noted that the 
veteran's headaches did not fit the form of migraine and were 
non-specific and presumably related to his anxiety.  In the 
examiner's opinion, with respect to the veteran's symptoms of 
tenseness, nervousness, incontinence, parasomnia, headache, 
and visual complaints; these symptoms were consistent with 
the veteran's service connected neurological disorder.  The 
electroencephalogram and especially the abnormality in the 
magnetic image, in the opinion of the examiner, were 
residuals of the original illness.  The mental disorder was 
regarded as a consequence of the diffuse encephalitic 
component of the original illness.

VA hospital records indicate that the veteran was admitted in 
August 1998 for a severe headache with throbbing, ringing in 
the right ear, and right blurry vision.  It was noted that 
the veteran was having symptoms and admitted to auditory and 
visual hallucinations.  He denied any hallucinations on the 
day of admission.  The discharge diagnosis was migraine 
headaches.

At his April 1999 VA examination, the veteran reported that 
his headache "pounds like a bat."  It appeared to occur 
after the voices and he attempted to relieve it by going to a 
quiet place and resting.  The veteran stated that the 
headache and voices occur independently of one another, 
although it was usual that they occur at the same time.  

The examiner noted that the veteran's headaches do not 
conform to the diagnostic criteria of the International 
Headache Society for migraine and was much more clearly 
associated with his behavioral disorder, as reference to his 
last two hospital admissions would verify.  This non-specific 
headache was non-syndromic and should not be treated outside 
the context of his psychiatric ailment.  



Analysis

The evidence clearly shows that the veteran has headaches.  
The veteran is service connected for Bechet's 
meningoencephalitis.  In order for the veteran to be service- 
connected for headaches on a secondary basis, the evidence 
must show that the veteran's headaches are proximately due to 
or the result of his service-connected Bechet's 
meningoencephalitis.

At his April 1997 VA examination, it was noted that the 
veteran's headaches did not fit the form of migraine and were 
non-specific and presumably related to his anxiety.  In the 
examiner's opinion, with respect to the veteran's symptoms of 
tenseness, nervousness, incontinence, parasomnia, headache, 
and visual complaints; these symptoms were consistent with 
the veteran's service connected neurological disorder.  The 
electroencephalogram and especially the abnormality in the 
magnetic image, in the opinion of the examiner, were 
residuals of the original illness.  The mental disorder was 
regarded as a consequence of the diffuse encephalitic 
component of the original illness.

When the aforementioned evidence is viewed in conjunction 
with the April 1997 opinion, it is found that the merits of 
the case are in relative equipoise.  Therefore, resolving all 
doubt in favor of the veteran, it is found that a grant of 
service connection for headaches as secondary to Behcet's 
meningoencephalitis is warranted and the veteran's appeal is 
allowed.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Sleep disorder

Background

The veteran's contends that his sleep disorder is secondary 
to his service connected Behcet's meningoencephalitis.

The RO denied service connection for a sleep disorder as 
secondary to the veteran's service connected Behcet's 
meningoencephalitis because the sleep disorder is a symptom 
of the Behcet's meningoencephalitis.  

Service medical records are negative for complaints, 
treatment, or diagnosis of a sleep disorder.

At his January 2003 VA examination, the examiner noted that 
the veteran's psychiatric complaints, the sleep disturbance, 
the eye movement abnormality, and the breathing disorder were 
all consistent with brain stem lesions found in Behcet's 
meningoencephalitis.  

At his March 2004 RO hearing, the veteran was unable to give 
testimony due to his illness, so his wife testified for him.  
The veteran's wife testified that the veteran would fall 
asleep with his eyes open and start snoring.  She indicated 
that he had to be shaken to get him awake.  

At his May 2004 VA examination, it was noted that the veteran 
underwent a sleep study, which indicated that he suffered 
central hypoventilation for which the term sleep disorder 
breathing was used.  It was noted that this was a condition 
commonly found in posterior fossa disease.  

On examination the veteran was still asleep and was awakened 
by his wife.  The veteran was unable to provide any 
historical information.  The examiner noted that the 
veteran's behavior was consistent with a diffuse cerebral 
disorder which was accompanied by a sleep disturbance which 
was not that of an epilepsy as none of the elements of an 
epileptic syndrome were present and there was a much better 
explanation namely a continuing meningeal encephalitic, which 
had been characterized by some sleep abnormality for several 
years.  He did not suffer epilepsy in the sense of recurrent 
seizures, though it was noted that he had one or two.  The 
disturbance of brain function appeared to be diffuse and at 
the present time, it was not possible to identify a specific 
focal defect consistent with a cerebellar disorder.  




Criteria

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  See 38 C.F.R. § 4.14 (2004).  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for a sleep disorder as 
secondary to the service connected disability of Behcet's 
meningoencephalitis.  

The medical records show that the veteran's sleep disorder is 
a symptom of his Bechet's meningoencephalitis.  At his 
January 2003 VA examination, the examiner noted that the 
veteran's psychiatric complaints, the sleep disturbance, the 
eye movement abnormality, and the breathing disorder were all 
consistent with brain stem lesions found in Behcet's 
meningoencephalitis.  

To the extent that the veteran is requesting a separate 
evaluation for a sleep disorder, it is found that such is not 
warranted.  Under VA regulations, separate disabilities 
arising from a single disease entity are to be rated 
separately.  See 38 C.F.R. § 4.25 (2003); see also Esteban v. 
Brown, 6 Vet. App. 259, 261(1994). However, the evaluation of 
the same disability under various diagnoses is to be avoided. 
38 C.F.R. § 4.14 (2003); Fanning v. Brown, 4 Vet. App. 225 
(1993).  As stated above, the medical evidence indicates that 
the sleep disorder is a symptom of 


the veteran's Behcet's meningoencephalitis and has been 
included in the veteran's evaluation of the Behcet's 
meningoencephalitis as an active disease for assignment of a 
100 percent evaluation.  For these reasons, it is found that 
awarding a separate evaluation for a sleep disorder would 
constitute pyramiding, and is therefore not permitted.  See 
38 C.F.R. § 4.14 (2004).


C.  Hypertension

Background

The veteran's contends that his hypertension is secondary to 
his service connected disability of psychotic disorder.

Service medical records are negative for complaints, 
treatment, or diagnosis of hypertension.  An April 1981 
examination showed blood pressure as 110/80.

At his November 1988 VA examination, the veteran's blood 
pressure reading was 124/80.

VA outpatient treatment records indicate that the veteran was 
diagnosed with hypertension in December 1998.  In January 
1999, the veteran's blood pressure reading was 143/62.  

At his March 2004 RO hearing, the veteran was unable to give 
testimony due to his illness, so his wife testified for him.  
The veteran's wife indicated that she believed his 
hypertension was due to what he had.

At his April 2004 VA examination, the examiner noted that 
medical records show a diagnosis of hypertension was first 
entered in December 1998.  It was noted that on the 
evaluation, the veteran could not himself provide any medical 
history and he could not state if he had any symptoms that he 
attributed to hypertension.  Treatment for hypertension at 
the VA Medical Center in St. Louis was noted as 
hydrochlorothiazide 25 mg orally daily.  

The examination showed blood pressure levels were 162/100, 
160/98, and 157/96.  It was noted that the veteran's jugular 
venous pressure was not increased.  PMI was in the fifth 
space midclavicular line.  There was no cardiac enlargement 
by percussion.  Heart sounds were both normally audible 
without gallops or murmurs.  The veteran's aorta was not 
palpably enlarged.  Peripheral blood vessels, including 
posterior tibial and dorsalis pedis of the feet were normally 
palpable.  The diagnosis was essential hypertension.  The 
examiner opined that it was less likely than not that the 
veteran's hypertension was secondary to his psychosis.  The 
examiner noted that medical literature did not indicate that 
psychosis caused essential hypertension.  


Analysis

Based on this evidence, it is found that the veteran is not 
entitled to service connection for hypertension on a direct 
or secondary basis.  Hypertension was not demonstrated or 
diagnosed in the veteran during active duty.  Hypertension 
was not diagnosed until December 1998, approximately 12 years 
after separation from service.  

The April 2004 VA examiner opined that it was less likely 
than not that the veteran's hypertension was secondary to his 
psychosis.  The examiner noted that medical literature did 
not indicate that psychosis caused essential hypertension.  

Accordingly, as the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable, and the claim for secondary service connection 
for hypertension must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

An effective earlier than April 30, 2001, for the assignment 
of a 100 percent evaluation for Behcet's meningoencephalitis 
is denied.

An effective date earlier than April 30, 2001, for the 
assignment of special monthly compensation based on aid and 
attendance is denied.

Service connection for headaches, as secondary to Behcet's 
meningoencephalitis is granted.

Service connection for a sleep disorder, as secondary to 
Behcet's meningoencephalitis is denied.

Service connection for hypertension, as secondary to 
psychosis is denied.


REMAND

*	A remand is necessary in this case for further 
development to include an etiology opinion.

The veteran, through his wife, is claiming entitlement to 
special monthly compensation for loss of use of a creative 
organ.  She claims that he has erectile dysfunction as 
secondary to his service connected Behcet's 
meningoencephalitis.  There veteran is unable to respond 
during any examination.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any erectile disorders 
that are present.  The veteran's complete 
claims file should be sent to a VA 
physician in conjunction with the 
examination.  The physician's report must 
include a response to the following 
question:

          Is it as least as likely as not 
that the veteran's erectile dysfunction 
is secondary to his Behcet's 
meningoencephalitis?

2.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claim.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant should be furnished with a 
Supplemental Statement of the Case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


